Citation Nr: 0607770	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-28 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial disability evaluation 
higher than 30 percent for post-traumatic stress disorder 
(PTSD). 

2.  Entitlement to an increased disability evaluation for 
seborrheic dermatitis, evaluated as 30 percent disabling. 

3.  Entitlement to an increased disability evaluation for 
varicose veins of the left lower extremity, evaluated as 20 
percent disabling.

4.  Entitlement to an increased disability evaluation for 
varicose veins of the right lower extremity, evaluated as 20 
percent disabling.
  
5.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to July 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a February 2003 rating decision of the Cleveland, 
Ohio, Special Processing Unit (hereinafter, referred to as 
"RO") of the Department of Veterans Affairs (VA).  The 
appeal is advanced on the docket.    


FINDINGS OF FACT

1.  PTSD is manifested by no more than occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

2.  Seborrheic dermatitis is not manifested by ulceration, 
extensive exfoliation or crusting, systemic or nervous 
manifestations, exceptionally repugnant appearance or 
disfiguration, or functional limitation, and does not affect 
more than 40 percent of the entire body or 40 percent of 
exposed areas of the body or require constant or near-
constant systemic therapy during the past 12-month period.

3.  Varicose veins, bilateral lower extremities, are 
manifested by no more than persistent edema and statis 
pigmentation or eczema, with or without intermittent 
ulceration.

4.  At the hearing in February 2006, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the appellant that a withdrawal of the 
appeal for a TDIU rating is requested.


CONCLUSIONS OF LAW

1.  Schedular criteria for a rating higher than 30 percent 
for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2005).

2.  Schedular criteria for a rating higher than 30 percent 
for seborrheic dermatitis are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7817 
(2001) and (2005).

3.  Schedular criteria for ratings of 40 percent, each, for 
varicose veins of the left and right lower extremities, are 
met.  38 U.S.C.A. § 1155 (West 200238 C.F.R. § 4.104, 
Diagnostic Code 7120 (2005).

4.  The criteria for withdrawal of a substantive appeal 
concerning entitlement to a TDIU rating are met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.204 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from the February 2003 rating decision 
granting service connection and assigning an initial 30 
percent rating for PTSD effective December 29, 2000.  
Therefore separate, "staged" ratings may be assigned for 
PTSD from such date as evidence warrants.  Fenderson v. West, 
12 Vet. App. 119, 126 (2001).  As service connection has been 
in effect for years for seborrheic dermatitis and varicose 
veins, the appeal for a higher evaluation is focused upon the 
current extent of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

I.  PTSD

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).  As a 30 percent rating is in effect, the next 
higher (50 percent) rating is assigned with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The veteran's chief complaints include diminished memory and 
concentration, irritability, temper, sadness, occasional 
crying spells, cold sweats, daily intrusive memories about 
active duty, sleep disturbance (although he does sleep 6-7 
total hours a day, and some of those hours are during 
daytime), frequent nightmares, and reduced appetite.  He 
takes sleeping pills.  According to a VA examiner, he 
describes psychogenic amnesia and survivor guilt with respect 
to experiences overseas during active duty, avoidance of 
discussions about service experiences, increased arousal 
(shown by temper, sleep disturbance, diminished 
concentration), anhedonia, a sense of foreshortened future, 
and emotional numbing.  He does not have an exaggerated 
startle response.  His affect is anxious and mildly 
depressed.  He is participating in a VA PTSD therapy program.  
See August 2002 and February 2005 VA examination reports; VA 
outpatient care records.  Thus, there are some symptoms of 
PTSD, like psychogenic amnesia and intrusive wartime 
memories, and as well, some evidence of disturbance of 
motivation, mood, and affect.  The veteran has also submitted 
a January 2006 statement, based on two interviews, from the 
Vet Center in Lake Worth, Florida.

Overall, the evidence is not commensurate to most of the 
criteria for a 50 percent rating or higher.  The VA 
examination reports, treatment records, and Vet Center report 
do not reflect that the veteran has speech problems 
associated with psychiatric abnormality.  A review of the 
examination reports indicates that the veteran had no 
difficulty expressing his feelings, thoughts, and pertinent 
history verbally.  Speech was described during the August 
2002 examination as soft, and normal in tone and rate.  
Speech was described, again, as soft, and coherent, relevant, 
and directed in February 2005.  The Vet Center report noted 
that his verbal responses were clear and appropriate.  

Nor is there evidence of impaired judgment, abstract thought, 
or cognitive ability to such an extent that the veteran has 
difficulty understanding complex commands, or memory 
impairment that he can recall only highly learned material.  
On the contrary, in August 2002, the examiner said that the 
veteran appeared for the examination promptly, was alert and 
oriented in all spheres, that his though process was logical 
and goal-directed, and that interpersonal interaction and eye 
contact were appropriate.  While the veteran did report 
passive suicidal thoughts "at times," but no actual plan or 
intent, or past attempts to hurt himself, and denied 
hallucinations, delusions, and homicidal thoughts - symptoms 
of psychotic disorder and which could be indicative of severe 
psychiatric impairment.  See Diagnostic Code 9411 criteria 
for 70 and 100 percent ratings, and in particular, the 
latter.  He also has a "safety contract" with his care 
providers.  In February 2005, the veteran reported anxiety 
and depression about progressive loss of his ability to cope 
with his physical, health problems, which include 
cardiovascular (status post coronary artery bypass) and 
gastrointestinal problems, hearing impairment, and 
osteoarthritis.  Insight and judgment are intact.  He was 
cooperative and alert during VA examination.  Clinical 
evidence is negative as to thought disorder as recently as in 
February 2005.  He does have some reduced concentration due 
to anxiety.  The Vet Center report described appropriate 
affect, freedom from distractibility, a good judgment.  It 
also depicted the veteran as friendly, cooperative, and 
oriented to time, place, and person, without suicidal or 
homicidal ideation.          
  
Nor does the veteran have a significant psychiatric 
abnormality such that he is out of touch with reality (e.g., 
he appeared promptly for the examination; he is not 
disoriented as to person, place, and time; there is no 
perceptual disturbance) or that he cannot attend to basic 
hygiene and personal care needs.  He appeared for VA 
examinations clean, and adequately dressed and groomed.  The 
Vet Center report described him as appropriately dressed, 
with good hygiene, without psychosis, hallucinations, or 
organicity.  Nor is the veteran's functioning hampered by 
panic attacks occurring more than once weekly.  

In terms of social functioning, one factor that has caused 
him emotional problems is the death of one of his sons in a 
car accident in 1978.  However, overall, the veteran has a 
supportive social network that includes a wife of some 55 
years, a son with whom he reportedly is "very close," and 
grandchildren.  The veteran is not socially isolated.  On the 
contrary, while he and his wife are somewhat limited in their 
activities due to physical limitations and health problems, 
they do try to interact with those outside the immediate 
family by playing cards with friends weekly, although his 
wife said during the February 2005 examination that, 
recently, her husband has become more argumentative and 
temperamental with her and during social gatherings.  The 
veteran also has other family near his home and interacts 
with them.  It is noted that his wife accompanied him to 
medical appointments, including the two recent PTSD 
examinations.  Thus, the evidence supports a conclusion that, 
interpersonally, the veteran seems to be functioning quite 
well despite psychiatric symptoms and physical limitations.     

In terms of occupational functioning, the veteran is in his 
eighties and apparently retired from civilian employment in 
sales more than two decades ago, although he did have a few 
weeks of employment thereafter.  See TDIU application form; 
August 2002 PTSD examination report; RO hearing testimony.  
Thus, PTSD symptoms are not shown to be the root of current 
status of non-employment.    

Further, the veteran's Global Assessment of Functioning (GAF) 
scale scores ranged from the lowest of 40 and 45 (noted once 
each in March and December 2004 VA clinical records) to 50-55  
(VA clinical records from 2001 forward and PTSD examination 
reports).  GAF is a scale from 0 to 100, reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (100 representing superior functioning in a wide 
range of activities and no psychiatric symptoms).  A score 
between 31 and 40 indicates significant symptoms (such as 
illogical speech, reality testing abnormalities) or major 
social and occupational impairment.  A score between 41 and 
50 indicates serious psychiatric symptoms (suicidal ideation, 
severe obsessional rituals, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning.  A score of 51 to 60 indicate moderate symptoms 
and moderately impaired occupational and social functioning.  

The records overwhelmingly document scores consistently in 
the 50-55 range during the time period relevant to this 
appeal, which indicate, generally speaking, moderate 
psychiatric symptoms.  Clinically, the veteran does not have 
manifestations of most of the symptoms associated with more 
significant psychiatric impairment that would support the 
claim for a higher rating.  Other than reports of occasional, 
passive thoughts about death, the evidence is negative as to, 
namely, panic attacks, obsessional rituals, actual ideation 
or intent as to self-injury or harm to others, illogical 
speech, and reality or perceptual disturbances, which could 
correspond to GAF scores 50 or below.  As such, based on a 
review of the various GAF scores within the context of the 
whole clinical record, the Board is not sufficiently 
convinced that the lowest scores assigned accurately reflect 
the extent of psychiatric impairment.  The totality of the 
evidence most closely is indicative of moderate impairment.    

Thus, based on the foregoing, the Board does not find 
adequate basis to assign a 50 percent or higher rating for 
PTSD.  The veteran's PTSD is not manifested by most of the 
criteria for a 50 percent rating, much less even higher 
ratings of 70 or 100 percent.  His disability is not 
characterized by markers of significant or total impairment 
like violent tendencies, significant cognitive impairment, 
near constant panic attacks or profound depression, 
obsessional rituals, impaired impulse control, spacial/time 
disorientation, inability to attend to basic hygiene needs, 
significant social isolation, psychotic symptoms, gross 
inappropriate behavior, or significant memory loss.  The 
veteran has never been hospitalized for psychiatric 
treatment.     

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim and does 
not apply 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3.

II.  Seborrheic Dermatitis

The veteran's seborrheic dermatitis is evaluated as 30 
percent disabling under current 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2005).  The next higher rating of 60 percent (the 
highest permissible) is assigned with evidence of dermatitis 
affecting more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; where constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required during the past 
12-month period.  

Also, Diagnostic Code 7817 (2005), which evaluates 
exfoliative dermatitis (erythroderma), could be applicable 
here.  A 60 percent rating is assigned with evidence of 
generalized involvement of the skin without systemic 
manifestations, and; constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required during the past 12-month 
period. 

Skin disorder rating criteria were revised effective August 
30, 2002.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
Prior to that date, skin disorders (other than scars) were 
rated under 38 C.F.R. § 4.118, Diagnostic Codes 7806 through 
7819 (2001).  Among these, Diagnostic Codes 7806 (eczema) and 
7817 (dermatitis exfoliativa) are relevant to this claim.  
These two skin disorders were evaluated depending upon their 
location on the body, extent of areas affected, and extent to 
which they were repugnant or otherwise disabling.  Under old 
Codes 7806 and 7817, a 50 percent rating required ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant appearance or 
disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806, 
7817 (2001).

The Board concludes that a higher schedular evaluation is not 
supported by the evidence regardless of the criteria applied.

The veteran complains of dermatitis affecting various parts 
of the body, to include head, neck, chest, back, legs, and 
arms; the scalp is particularly affected.  He has been 
prescribed medicated shampoo and topical ointments 
(clotrimazole, hydrocortisone, ketoconazole) and advised to 
apply sunscreen lotion.  Upon VA examination in February 
2005, erythematous papule/macule lesions in the bilateral 
nasal folds, a posterior auricular lesion along the hairline 
and eyebrows, and crusted lesions near the eyes were seen, 
but not dermatitis lesions on the chest, groin, back or lower 
extremities, or ulcerations, or hyperpigmented skin.  On 
examination in August 2002, rough, fine erythematous rash on 
the upper back, fine scales on the scalp and postauricular 
region and nasolabial fold, nodular lesions on both anterior 
distal thighs, and few actinic keratoses behind the ears, 
were noted.       

Neither the August 2002 nor the February 2005 VA medical 
examination reports, nor clinical records of outpatient care, 
show dermatitis affects 40 percent of the entire body or more 
than 40 percent of exposed areas affected.  Nor is there 
clinical evidence that constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs was required during the past year.  No skin ulceration 
or open sores attributed to dermatitis is documented 
clinically.  The evidence also is negative as to systemic 
manifestations and PUVA or UVB treatments, or electron beam 
therapy during the past year. 

Nor would old rating codes afford a more favorable 
evaluation.  The evidence is negative as to ulceration or 
extensive exfoliation or crusting, or systemic or nervous 
manifestations.  The affected areas are not described as 
exceptionally repugnant in appearance or disfiguring, and are 
not shown to have caused functional impairment.  

As the preponderance of the evidence is against a favorable 
decision, the Board does not apply 38 C.F.R. § 4.3.


III.  Varicose Veins, Lower Legs

The veteran's varicose veins are evaluated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2005).  The next higher 
evaluation of 40 percent is assigned for varicose veins 
manifested by persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  

Private and VA clinical records, hearing testimony, and VA 
examination reports dated within the relevant time period 
document that the veteran wears compression stockings.  
Reported symptoms include leg pain, numbness and burning 
sensation in the legs, intermittent discoloration of the leg 
skin, and sores.  Swelling in the legs is relieved by 
elevation.  The August 2002 examination report states that 
varicose veins are moderate on the upper and lower legs, more 
prominent on the left, tortuous.  Subjectively, there is 
diminished light touch sensation distally.  VA ultrasound 
studies performed in 2004 did not yield evidence of 
significant atherosclerotic disease in the lower legs.  On 
examination in February 2005, no ulcers were found, but there 
were multiple varicose veins on both legs, nontender and 
without acute phlebitis or Homan's signs.        

The Board assigns the next higher rating of 40 percent, each, 
for varicose veins in the left and right lower extremities.  
There are reports of swelling that waxes and wanes, and 
"eczematous" dermatitis.  See VA clinical records, in 
particular 2002 outpatient treatment records.  It is 
explicitly noted that edema is not shown to be persistent or 
constant, nor is statis pigmentation, but given the 
apparently recurrent (waxing and waning) swelling and 
characterization of the condition as "eczematous," the 
Board has resolved reasonable doubt to assign the higher 
ratings.  Ratings higher than 40 percent for each lower 
extremity, however, are not warranted because the record does 
not demonstrate more significant impairment manifested by, 
e.g., persistent or massive board-like edema, subcutaneous 
induration, persistent ulceration, or constant pain.     



IV.  TDIU

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  At the February 
2006 Board hearing (see transcript, p. 2), the veteran 
expressed his desire to withdraw his appeal of the denial of 
TDIU, and indicated he would file a written withdrawal, which 
he did.  The appellant has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning this issue.  Accordingly, 
the Board does not have jurisdiction to review the appeal 
concerning this issue, and it is dismissed.

V.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The notice must inform 
the claimant of any information and evidence not of record 
needed to substantiate the claim, that VA will seek to 
provide, and that the claimant is expected to provide.  It 
must ask him to provide any pertinent evidence in his 
possession.  38 C.F.R. § 3.159(b)(1).  Notice should be 
provided before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 203 
(2005).

VA sent the veteran two letters in June 2003 and January 2005 
that, together, constituted content-complying notice as to 
the claims seeking higher ratings for seborrheic dermatitis, 
varicose veins, and PTSD.  They informed him that, if he 
identifies the sources of evidence pertinent to the claim, 
which essentially consists of records showing worsened 
disability, then VA would assist him in obtaining evidence 
from such sources.  Through the letters, Statement of the 
Case (SOC), Supplemental SOCs (SSOCs), and rating action, he 
was advised of what specific rating criteria apply and why 
higher evaluations were denied.  The SOC cited 38 C.F.R. 
§ 3.159, from which the fourth element is derived.  

The Board acknowledges that Section 5103(a) notice was not 
given before the rating action that is the basis of appeal.  
The Board finds no prejudicial error as a result of this 
timing defect.  The Pelegrini Court explicitly declined to 
hold that a case in which no pre-AOJ decision notice was 
provided must be returned for readjudication anew as though 
no AOJ decision was issued.  The Board interprets Pelegrini 
to mean that the intent and purpose of the law are to provide 
a full Section 5103(a) notice before the initial AOJ decision 
to ensure full and fair development of the case and to 
provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted.  

The December 2000 notice letter concerning service connection 
for PTSD did not include notice of the type of evidence 
necessary to establish a disability rating or effective date 
for PTSD.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. March 3, 2006), slip op. at 14.  
Despite the inadequate notice on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question not addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  The veteran has not disagreed with 
the effective date of the award, and he was subsequently 
given notice and an opportunity to provide information, 
evidence, and argument concerning a higher initial rating.

The veteran had full notice of what proof his claims require 
and why more favorable resolution is not warranted.  Even 
after the issuance of the March 2005 SSOC, the veteran waived 
his full 60-day opportunity to further comment on the claim 
and asked that the Board decide his appeal immediately.  He 
did not claim that VA failed to comply with Section 5103(a) 
notice requirements, or that he has any evidence needed for 
full and fair adjudication of this claim.  See Mayfield, 
supra.  The sole evidence associated with the record after 
that SSOC is the transcript of the February 2006 Board 
hearing.  Thus, the record fails to show prejudicial error as 
to the timing or the substantive content of the notice. 

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  This duty contemplates 
that VA will help a claimant obtain relevant records, whether 
or not the records are in federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on the claim.  The record includes VA and 
private clinical records, multiple VA examination reports, 
and testimonial evidence.  The veteran has not reported 
existence of additional, missing evidence, be it in the 
custody of the government or private entities.  Thus, the 
Board concludes that VA has met its duty-to-assist 
obligations.     


ORDER

An initial rating higher than 30 percent for PTSD is denied. 

An increased rating for seborrheic dermatitis, currently 
rated 30 percent disabling, is denied. 

Ratings of 40 percent for each extremity are granted for 
varicose veins of the lower extremities, subject to 
regulations governing the payment of monetary benefits.

The claim of entitlement to TDIU is dismissed.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


